Exhibit 10.1

 

FIRST LEASE ADDENDUM

 

THIS FIRST LEASE ADDENDUM IS MADE AND ENTERED INTO THIS 29TH DAY OF MAY, 2015,
BY AND BETWEEN SUNSET LAND COMPANY, LLC, A CALIFORNIA LIMITED LIABILITY COMPANY
(HEREINAFTER REFERRED TO AS “LANDLORD”) AND STEADYMED THERAPEUTICS, INC.
(HEREINAFTER REFERRED TO AS “TENANT”).

 

IT IS AGREED BETWEEN LANDLORD AND TENANT TO MODIFY THE LEASE DATED MAY 1, 2015
(HEREINAFTER REFERRED TO AS “LEASE”) IN THE FOLLOWING MANNER:

 

Section 1.      PREMISES. The last two (2) sentences of this Section 1 are
hereby deleted and replaced in their entirety by the following:

 

“Landlord using Landlord’s building standard materials shall provide the work as
shown on the attached Exhibit C. Any changes to the plan which have been
approved by Tenant and that increase the cost of the work shall be paid for by
Tenant within thirty (30) days from receipt of Landlord’s invoice for any such
excess cost.”

 

Section 2.      TERM

 

Subsection 2.1               Term. The Term of the Lease is hereby changed from
three (3) years to four (4) years, and with such change the term is extended.

 

With the exception of the modifications set out above, all other terms,
covenants and agreements of the Lease shall remain in full force and effect.

 

Landlord:

Tenant:

 

 

Sunset Land Company, LLC,

SteadyMed Therapeutics, Inc.

a California limited liability company

 

 

 

 

 

DocuSigned by:

By:

/s/ David Jew

 

By:

/s/ Jonathan Rigby

 

 

A4BA5472AB677449

Title:

VP - Finance

 

Title:

CEO

 

 

 

By:

/s/ Steven Barale

 

 

 

 

Title:

Controller

 

 

 

 

 

Date:

5-29-2015

 

Date:

5/26/2015

 

 

 

Existing Premises:

 

Bishop Ranch 3, Building EE

2603 Camino Ramon, Suite 350

San Ramon, CA 94583

 

--------------------------------------------------------------------------------